Citation Nr: 0834394	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for atherosclerotic coronary artery disease, status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to August 
1984 and from November 1987 to November 1990 as well as 
periods of Active Duty for Training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which granted service 
connection for atherosclerotic coronary artery disease, 
status post myocardial infarction and assigned a temporary 
disability evaluation of 100 percent effective January 26, 
2003 and a disability evaluation of 10 percent effective from 
May 1, 2003.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran failed to appear at his VA 
examinations scheduled in 2006 and 2007.  At his May 2008 
Travel Board hearing, the veteran testified that he had been 
homeless for approximately two and a half years.  He was 
unaware that he had missed more than one scheduled 
examination and at one time believed that he had showed up a 
day early for one of the examinations.  He stated that he 
missed his scheduled VA examination because of his 
homelessness and the fact that he did not have a permanent 
address or a way to be contacted.  The veteran indicated that 
the address of record is a soup kitchen and he tried to go 
there as often as he could to pick up any mail.  

The last time the veteran has had a VA examination to 
determine the severity of his cardiac condition was in 2004.  
Under the circumstances of this case, the Board concludes 
that another medical examination should be scheduled.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his atherosclerotic coronary 
artery disease, status post myocardial 
infarction.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.

2.  After completion of the above 
development, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




